IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


SCOTT P. SIGMAN                 : No. 471 EAL 2014
                                :
                                :
          v.                    : Petition for Allowance of Appeal from the
                                : Order of the Superior Court
                                :
GEORGE BOCHETTO, GAVIN P. LENTZ :
AND BOCHETTO & LENTZ, P.C.      :
                                :
                                :
PETITION OF: BOCHETTO & LENTZ,  :
P.C.                            :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.